DETAILED ACTION
Claims 1-5 and 8-20 are pending, and claims 1-5 and 8 are currently under review.
Claims 6-7 are cancelled.
Claims 9-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Response to Amendment
The amendment filed 11/05/2020 has been entered.  Claims 1-5 and 8-20 remain(s) pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “and ferromanganese the ferromanganese…” in line 9 of claim 1 should be corrected to recite “and ferromanganese, the ferromanganese…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 includes the recitation of “substantially round”, which is indefinite because it is unclear to the examiner as to what specific degrees of roundness do and do not meet the instant claim.  For example, does “substantially round” require less than a certain number of corners?  The examiner interprets the instant claim to be met by any degree of roundness as would have been recognized by one of ordinary skill.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 merely recites that the metallic compound is limited to carbon from 2 to 12 weight percent.  However, claim 2 is dependent on independent claim 1, which already recites a narrower carbon range of 4 to 12 weight percent and 5 to 9 weight percent for ferrochromium and ferromanganese, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 7,678,203) in view of or evidenced by Sharpferro Alloys (2015, Ferromanganese), further in view of either He et al. (CN105665959, machine translation referred to herein) or Jones et al. (US 2,150,625), and further either: 1) evidenced by Vargon Alloys (2012, Ferrochrome), or 2) in view of Shrubsall et al. (US 2,807,562) and evidenced by Vargon Alloys (2012, Ferrochrome).
Regarding claims 1-2, James et al. discloses a welding flux [abstract]; wherein said flux has a composition as seen in table 1 below [col.5 In.30-44].   The examiner notes that the flux composition of James et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  James et al. further discloses that the flux includes a binder material, 
James et al. further discloses that the metal alloying agent can be ferromanganese, wherein ferromanganese is known to include Mn in an amount of 65 to 80 weight percent Mn and up to 8 weight percent C depending on the grade as evidenced by Sharpferro Alloys [specification].  Alternatively, the examiner submits that it would have been obvious to select the disclosed HC 70-75 or 75-80 grade ferromanganese of Sharpferro Alloys because said ferromanganese composition is a commercially available product, such that it would have been obvious to one of ordinary skill to utilize a commercially available ferromanganese composition in the flux of James et al.  Alternatively, the examiner submits that all of the claimed ferromanganese limitations are disclosed in the prior art, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to combine the claimed ferromanganese features (ie. specific ferromanganese composition of Sharpferro Alloys in the flux of James et al.) to arrive at the predictable result of a welding flux of James et al. which merely utilizes a commercially available and known ferromanganese composition as taught by Sharpferro Alloys.  See MPEP 2143(I)(A). 
and chromium can be included in the welded material [p.4 In.17-22].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of James et al. by also including ferrochromium as disclosed by He et al. such that desirable amounts of carbon and chromium can be included in the welded material.  Alternatively, Jones et al. discloses a method of making a welding flux [p.1 col.1 ln.1-5]; wherein Jones et al. expressly teaches that it is desirable to include materials including ferrochromium that are transferred to the weld material during welding in order to modify properties of the weld [p.2 col.1 In.58-65].  Therefore, it would have been obvious to one of ordinary skill to modify the method of James et al. by including ferrochromium in the flux material as disclosed by Jones et al. such that ferrochromium components can be desirably transferred to the weld material during welding to modify desired properties.  
Regarding the specific ferrochromium composition as claimed, the examiner notes that He et al. further teaches that the ferrochromium is high carbon ferrochromium [p.4 In.17-22], which is recognized to include about 4 to 9 weight percent carbon and 50 to 70 weight percent chromium as evidenced by Vargon Alloys [“3.1”].  The examiner notes that the chromium and carbon ranges of the prior art overlap with that as claimed.  See MPEP 2144.05(I).  Alternatively, 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
James et al. (wt.%)
MgO
25 – 35
0 – 25
CaF2
22 – 35
5 – 25
Al2O3
15 – 22
10 – 35
SiO2
11 – 17
4 – 30
C
0.2 – 0.4
0 – 0.5


Regarding claim 3, the aforementioned prior art discloses the flux of claim 1 (see previous).  James et al. further discloses that the metal alloying agent can be included in an amount from 0 to 10 percent [col.5 In.30-44].  The examiner notes that the aforementioned range further overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, the aforementioned prior art discloses the flux of claim 1 (see previous).  James et al. further discloses addition Si in an alloyed form of SiFe (ie. ferrosilicon) [col.6 In.33-41].  The examiner reasonably considers the aforementioned ferrosilicon of James et al. to be an additional ferroalloy.
Regarding claim 5, the aforementioned prior art discloses the flux of claim 4 (see previous).  As stated previously, the examiner notes that the high carbon ferrochromium as evidenced by Vargon Alloys is recognized to have a carbon inclusion range of about 4 to 9 weight percent.
Regarding claim 8, the aforementioned prior art discloses the flux of claim 1 (see previous).  James et al. further discloses that the flux and binder mixture includes flux particles having a size of about 12 to 200 mesh, or approximately 0.075 to 1.7 mm as determined by the examiner [col.6 In.61 -67].  The examiner reasonably considers this range of James et al. to meet the limitation of a grain size because the examiner notes that the grain size of an agglomerated material merely represents the size of the individual particles making up said agglomerated material, as would have been recognized by one of ordinary skill. 
James et al. does not expressly teach that the flux agglomerates are found.  However, the examiner submits that this feature would have been expected to be present in the disclosure of James et al.  Specifically, the examiner notes that the instant specification broadly teaches obtaining the claimed round shape by agglomerating a powder [0024].  In comparison, James et al. also teaches a broad method of agglomeration, such that a similar roundness would have been expected in the disclosure of James et al. absent concrete evidence to the contrary because James et al. discloses processing method that closely resembles that of the instant invention.  Thus, the examiner considers the flux particles of James et al., which are made by a similar method of agglomeration relative to that of the instant invention, to have reasonably been .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 7,678,203) in view of others as applied to claim 1 above, and further in view of Johnson et al. (US 2,927,990).
Regarding claim 8, the aforementioned prior art discloses the flux of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the flux has a round shape as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Johnson et al. discloses that it is known to utilize round agglomerated particles for submerged arc welding fluxes [col.2 ln.17-19].  Thus, the examiner notes that all of the claimed limitations are disclosed in the prior art, although not necessarily in the same reference, wherein one of ordinary skill would have reasonably been able to combine the separate features and achieve the predictable result of a flux of James et al. in view of others to specifically have a round shape as taught by Johnson et al. for submerged arc welding.  See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments, filed 11/05/2020, have been fully considered but they are not persuasive.
Applicant argues that the newly amended ferrochromium/ferromanganese compositions are not taught in the prior art of James, He, or Jones.  However, as stated previously, the examiner notes that this feature is disclosed in previously relied upon prior art of Vargon Alloys (see previous).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734